Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15, directed to the process of making or using an allowable product, claims 16-22, directed to an apparatus using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-15, 16-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
     Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 allowed.

         Applicant’s arguments, see pages 2-9 of the response, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1, 2-3  under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US 8,083,964)/ the rejection(s) of claim(s) 1, 2-3 under 35 U.S.C. 102(a)(1) as being anticipated
by Tomiga et al (US 2008/0206995)/ the rejection(s) of claims 4, 6 under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 8,083,964) in view of Ye (US 2013/0045599)/ the rejection(s) of claims 5, 7 under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 8,083,964) in view of Ye (US 2013/0045599)( particularly the argument that Yamada/Tomiga does not disclose a chemical mechanical polishing composition requires the use of ceria-coated inorganic oxide particles in combination with an oxide trench dishing reducer having the claimed molecular structure, as required in claim 1, because Yamada or Tomiga require the use of an amino acid derivative represented by the formula (I) which is not required in the CMP composition of current application and Yamada or Tomiga clearly does not teach that any the mixture /combinations of ceria and colloidal silica are ceria-coated inorganic oxide particles) have been fully considered and are persuasive.  The final rejection(s) of claims 1-7, as set forth in the office action dated 8/18/2021 has been withdrawn. Regarding independent claim 8, the cited prior art of record fails to disclose or render obvious a method of chemical mechanical polishing comprises a step of providing the chemical mechanical polishing composition comprising ceria-coated inorganic oxide particles in combination with an oxide trench dishing reducer having the claimed molecular structure, in combination with the rest of the steps of claim 8. Regarding independent claim 16, the cited prior art of record fails to disclose or render obvious a system of chemical mechanical polishing comprising the chemical mechanical .
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAN VINH/Primary Examiner, Art Unit 1713